DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “mechanical drive operatively connected to the shaft” (see claim 26) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 16 and 27, each claim recites “the predetermined amount of cooling oil”. The claims are rendered indefinite such that it is not exactly clear as to whether or not the aforementioned amount of cooling oil is intended to be distinct from (or in reference to) the previously established “predefined amount of cooling oil”. Note that the examiner has construed the claims such that the term “predetermined” was applied to the claim mistakenly, and such that the predetermined amount of cooling oil is in reference to the “predefined” amount of cooling oil.
Each claim recites “the vehicle”. There is insufficient antecedent basis for this limitation in the claims [e.g., a vehicle has not been clearly established in the claims], and as such, it is not exactly clear as to whether or not the intent of the claims is to establish a vehicle, or reference the vehicle engine [e.g., each claim establishes an engine of a vehicle, or a vehicle engine, but the claims do not clearly establish a vehicle].
Each claim attempts to describe an interaction via which the pump group is subjected to shaking due to motion of the vehicle. The claims are rendered e.g., generic and/or unspecified motion does not necessarily result in an implied shaking of a particular component (e.g., the pump group) of the vehicle]; [e.g., it is not clear as to how the pump group is configured and/or fixed with respect to the vehicle, or any specific part of the vehicle, and as such, it is not clear as to how motion of the vehicle necessarily results in the pump group being subjected to shaking].
Regarding claim 18, the claim recites “a free surface”. The claim is rendered indefinite such that it is not exactly clear as to whether or not the aforementioned free surface is intended to be distinct from (or in reference to) the free surface established per the independent claim 16.
Regarding claims 27-29, each claim recites “a predefined amount of cooling oil” subsequent to the independent claim 27 already establishing a predefined amount of cooling oil. The claims are rendered indefinite such that it is not exactly clear as to whether or not a single (or multiple) distinct predefined amounts of cooling oil is/are being claimed. Similarly, claims 28-29 each provide that the method further comprises pouring a predefined amount of cooling oil in the stator chamber subsequent to the independent claim 27 already establishing the method step of pouring a predefined amount of cooling oil in the stator chamber. As such, it is not exactly clear as to whether or not a single (or multiple) pouring steps are being provided in the claimed method [e.g., is there a single (or multiple) pouring steps?].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21 and 27-28 are rejected under 35 U.S.C. 103 as being obvious over US 20120286595 A1 (Pal).
Regarding claims 16 and 27, Pal (Figures 1, 5) teaches a pump group (10) of a cooling system of a vehicle engine (see Fig. 1, 5 in conjunction with paragraph [0011]) [e.g., the aforementioned excerpt describes a coolant composition suitable for/applicable to a vehicle engine], the pump group extending with respect to an axis (14) and comprising:
an impeller (22) rotatable around the axis (see Fig. 1);
a shaft extending along the axis and comprising an impeller end [e.g., the bottommost end per Fig. 1], the impeller being integrally mounted on the impeller end (see Fig. 1) [e.g., the shaft illustrated extending through the rotor 12 along the axis 14];
an electric motor comprising a rotor (12) integrally mounted on the shaft and a stator (18) surrounding the rotor axially and circumferentially (see Fig. 1 in conjunction with paragraph [0011]);
a pump body (10, 20) extending with respect to the axis (see Fig. 1), the pump body comprising:
see Fig. 1) [e.g., the casing portion(s) surrounding/housing the impeller 22]; and
a motor casing (20) housing the electric motor in a motor chamber (see Fig. 1 in conjunction with paragraph [0011]), wherein the motor casing comprises an intermediate tubular wall (28) extending parallel to the axis (see Fig. 1, 5), the intermediate tubular wall being positioned in an intermediate radial position between the rotor and the stator (see Fig. 1, 5), so that a rotor chamber (16) and a stator chamber (36) are defined in the motor casing (see Fig. 1, 5);
	wherein the rotor chamber and the stator chamber are sealingly separated from each other (see Fig. 1, 5), wherein the stator chamber comprises a predefined amount of cooling oil (38) (see paragraph [0017]), said predefined amount of cooling oil at least partially filling the stator chamber so as to cool the stator by convection (see Fig. 1, 5 in conjunction with paragraph [0018]) [e.g., observe the convective flow indicated by the arrows 40], and wherein the predetermined amount of cooling oil fills a part of the stator chamber defining a free surface [e.g., the surface(s) containing the cooling oil 38, the surface(s) proximate to the arrows 40, etc.], such that the cooling oil is free to move in the stator chamber promoting cooling of the stator by natural convection (see Fig. 1, 5 in conjunction with paragraph [0018]) [e.g., observe the convective flow indicated by the arrows 40];
regarding claim 27 only) Pal teaches (at least implicitly) wherein the corresponding method for assembling the pump group comprises pouring/adding/providing the predefined amount of the cooling oil (38) in the stator chamber (36) (see Fig. 1, 5).
	To the extent that Pal fails to explicitly teach a vehicle engine, such that when the pump group is subjected to shaking due to motion of the vehicle, the cooling oil is free to move in the stator chamber promoting cooling of the stator by forced convection, it would have been obvious to one of ordinary skill that if/when the pump group is implemented into a moving vehicle that comprises an engine [e.g., as suggested by at least paragraph [0011], via which various machines and/or devices are discussed with respect to the applicability of the pump group, said various machines and/or devices encompassing machines and/or devices that utilize liquid coolant conveyed via motor-driven pumps, such as vehicle engines], that the roads/terrain via which the vehicle travels will (or can) cause the pump group to be subjected to shaking [e.g., when the vehicle goes over a speed bump, accelerates/decelerates abruptly, hits a pothole, goes off-road and/or over uneven roads/terrain, etc.], and such that said shaking would necessarily result in the cooling oil moving within the stator chamber promoting cooling of the stator by forced convection [e.g., the commonplace driving conditions defined by the roads/terrain defining the external means via which fluid motion/forced convection is generated alongside the disclosed natural convection]. Also see 112(b) rejection(s) above.
Regarding claim 17, Pal teaches the invention as claimed and as discussed above. Pal (Figures 1, 5) further teaches wherein said cooling oil is of dielectric type (see paragraph [0017]).
	Regarding claim 18, Pal teaches the invention as claimed and as discussed above. Pal (Figures 1, 5) further teaches (at least implicitly) wherein the stator comprises a plurality of stator coils forming stator poles, wherein said predetermined amount of cooling oil fills the stator chamber so as to wet all free surfaces of said stator coils, having a free surface at an axial height greater than the stator (see Fig. 1, 5 in conjunction with paragraphs [0002], [0015]) [e.g., the details of the stator implied and/or encompassed by the disclosed stator windings, such that a stator has pairs of poles and stator windings consisting of coils wrapped around the stator poles]; [e.g., the subject matter of the claim merely equating to further describing the stator of a commonplace electric motor configuration].
	Regarding claims 19 and 28, Pal teaches the invention as claimed and as discussed above. Pal (Figures 1, 5) further teaches wherein the motor casing comprises a bottom wall and side walls (see Fig. 1, 5), said side walls extending in height, wherein the motor casing comprises a closing plate sealingly engaged to the side walls to close and delimit the motor chamber (see Fig. 1, 5) [e.g., per Fig. 1, the side walls defined by the leftmost and rightmost portions of the motor casing 20, the bottom wall defined by the bottommost portion(s) of the motor casing 20, and the closing plate defined by the uppermost portion(s) of the motor casing 20]. The method steps per claim 28 are further implied by the final e.g., each step necessarily happens in some capacity in order to arrive at the invention(s) illustrated per Fig. 1, 5].
	Regarding claim 20, Pal teaches the invention as claimed and as discussed above. Pal (Figures 1, 5) further teaches wherein the intermediate tubular wall extends axially and comprises a first end that sealingly engages the bottom wall/bottommost portion(s), and a second end that sealingly engages the closing plate/uppermost portion(s) (see Fig. 1 in conjunction with paragraph [0013]).
	Regarding claim 21, Pal teaches the invention as claimed and as discussed above. Pal (Figures 1, 5) further teaches wherein the rotor chamber (16) is fluidically connected to the impeller chamber so that cooling oil flows into said rotor chamber (see Fig. 1, 5).
Claims 22-25 and 29 are rejected under 35 U.S.C. 103 as being obvious over US 20120286595 A1 (Pal) in view of DE 202013008315 U1 (Saleri).
Regarding claim 22, Pal teaches the invention as claimed and as discussed above. Pal fails to explicitly teach wherein the shaft comprises an axial through hole through which cooling oil flows.
However, Saleri (Figures 1-2) teaches an analogous pump group (1) of a cooling system of a vehicle engine (see Fig. 1-2 in conjunction with paragraphs [0001], [0016]), and wherein the corresponding shaft (25) comprises an axial see Fig. 2 in conjunction with paragraphs [0032], [0044]).
As such, in consideration that Pal and Saleri are both relevant to at least the same general field(s) of endeavor concerning coolant pumps, electric motors/stators/rotors/impellers of coolant pumps, cooling systems comprising pumps, etc., there would be no unexpected result(s)/effect(s) yielded via the provision of having the shaft comprise an axial through hole through which cooling medium/liquid/oil flows.
Regarding claim 23, Pal teaches the invention as claimed and as discussed above. Pal fails to teach wherein the pump body comprises a control casing that defines a control chamber housing an electronic control unit, connected to the electric motor, and wherein said control casing is sealingly mounted on the motor casing.
However, Saleri (Figures 1-2) teaches an analogous pump group (1) of a cooling system of a vehicle engine (see Fig. 1-2 in conjunction with paragraphs [0001], [0016]), and wherein the pump body (10, 20, 40) comprises a control casing (40) housing an electronic control unit (45), connected to the electric motor (50) having a rotor (51) and stator (52), and wherein said control casing is sealingly mounted on the motor casing (10, 20) (see Fig. 1-2 in conjunction with paragraph [0051]).
As such, in consideration that Pal and Saleri are both relevant to at least the same general field(s) of endeavor concerning coolant pumps, electric motors/stators/rotors/impellers of coolant pumps, cooling systems comprising 
Regarding claims 24-25 and 29, Pal (or Pal in view of Saleri) teaches the invention as claimed and as discussed above. Pal (Figures 1, 5) further teaches wherein the rotor chamber is fluidically connected to the impeller chamber so that cooling medium flows into said rotor chamber (see Fig. 1, 5 in conjunction with paragraph [0011]) [e.g., the rotor chamber is cooled by a cooling medium 24 (encompassing oil as an alternative cooling medium)], and (at least implicitly) inserting the stator into the stator chamber, sealingly mounting the closing plate to seal the stator chamber, and pouring a predefined amount of cooling oil into the stator chamber (see Fig. 1, 5) [e.g., each step necessarily happens in some capacity in order to arrive at the invention(s) illustrated per Fig. 1, 5].
Pal fails to teach wherein the control casing and the motor casing delimit an auxiliary cooling chamber fluidically connected to the stator so that said auxiliary cooling chamber contains cooling oil. Similarly, Pal fails to teach wherein the control casing and the motor delimit a second auxiliary cooling chamber fluidically connected to the rotor chamber so that said second auxiliary cooling chamber is also fluidically reached by cooling oil.
However, Saleri (Figures 1-4) teaches an analogous pump group (1) of a cooling system of a vehicle engine (see Fig. 1-2 in conjunction with paragraphs [0001], [0016]), and wherein the control casing and the motor casing delimit an see Fig. 2-4) [e.g., while not described, Fig. 2 illustrates the exact same portions corresponding to applicant’s control chamber 530 and the two auxiliary cooling chambers 531, 532, and as such, one of ordinary skill would presume (or infer) that the illustrations per Fig. 2 of Saleri correspond to the subject matter of claims 24-25 and 29, especially in view of the context per paragraphs [0030]-[0032] of Saleri providing that the cooling liquid if further configured to flow through multiple passages and cool the electronic control device 45 and the rotor 51, stator 52]; [e.g., compare Fig. 2 of Saleri to applicant’s Fig. 1]. The last method step per claim 29 of sealingly mounting the control casing on the motor casing is similarly taught by Saleri (see Fig. 1-2 in conjunction with paragraphs [0001], [0016]).
As such, in consideration that Pal and Saleri are both relevant to at least the same general field(s) of endeavor concerning coolant pumps, electric motors/stators/rotors/impellers of coolant pumps, cooling systems comprising pumps, etc., there would be no unexpected result(s)/effect(s) yielded via the provision of having the control casing and the motor casing delimit an auxiliary cooling chamber fluidically connected to the stator so that said auxiliary cooling chamber contains cooling oil, and wherein the control casing and the motor delimit a second auxiliary cooling chamber fluidically connected to the rotor 
Claim 26 is rejected under 35 U.S.C. 103 as being obvious over US 20120286595 A1 (Pal) in view of US 20150034027 A1 (Buchholz).
Regarding claim 26, Pal teaches the invention as claimed and as discussed above. Pal fails to wherein the pump group further comprises a mechanical drive operatively connected to the shaft to control rotation of the shaft with or in place of the electric motor.
However, Buchholz (Figure 8) teaches an analogous coolant pump (150) (see title, Fig. 8), and wherein the pump group further comprises a mechanical drive operatively connected to the shaft to control rotation of the shaft with or in place of the electric motor (see Fig. 8 in conjunction with paragraphs [0002], [0005] and [0067]-[0073]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pump group further comprise a mechanical drive operatively connected to the shaft to control rotation of the shaft with or in place of the electric motor as a modification (or alternative) in the pump group per Pal [e.g., implementing a mechanical drive into the pump group per Pal], as suggested by Buchholz, so as to enable a failsafe functionality and/or provide more cooling if/when electric power is lost to the coolant pump (see paragraph [0073])
[additionally note that the aforementioned modification (or alternative) constitutes the application and/or combination of well-known analogous prior art e.g., in consideration that Pal and Buchholz are both relevant to at least the same general field(s) of endeavor concerning coolant pumps, coolant pumps comprising electric drives/rotors/stators, coolant pump impeller driving configurations, etc., there would be no unexpected result(s)/effect(s) yielded via accordingly applying the teachings per Buchholz to other comparable coolant pump/pump group systems, such as that of Pal].

Examiner Comment
	While not relied upon as a primary prior art reference per the detailed rejection above, the examiner notes that the cited prior art reference DE 202013008315 U1 (Saleri) is incredibly similar to that of the invention(s) per claims 16-25 and 27-29 [e.g., to the point of nearly anticipating the claimed invention(s) if not for the context per Saleri concerning the cooling liquid flow/circulation path(s) and/or the provision of utilizing oil as the cooling liquid being inadequate], and to the extent that alternatively, Saleri could be relied upon as a primary prior art reference in combination with the other cited prior art references to fairly render the invention(s) per claims 16-29 obvious [e.g., the analogous Pal and Buchholz prior art references collectively teach the subject matter not explicitly disclosed by Saleri].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747